 In the MatterofTHE GRISWOLDMANUFACTURINGCOMPANYandAMALGAMATED ASSOCIATIONOF IRON, STEELAND TINWORKERS OFNORTH AMERICA,LODGENo.1197Case No. C-329.-Decided March 30, 1938Stoveand Furnace Manufacturing Industry-Interference,RestraintorCoercion:denial of right to be represented by nonemployees; initiating andfostering "back-to-work" movement duringstrike-Company-Dominated Union.,coercion to join; domination and interference with formation and administra-tion ; support ; soliciting membership by supervisory employees ; disestablished-Unit Appropriate for Collective Bargainiinq:production employees, exceptingclerical and office employees, foremen and supervisory employees, and watch-men ; no controversy asto-Strike-Representatives:proof of choice : unionmembership cards ; comparison of with payroll-Collective Bargaining:refusalto recognize as exclusive representative ; agreement reached by "Plant Nego-tiation Committee" not free act of employees.Mr. Benjamin E. Gordon,for the Board.Mr. W. Pitt GiffordandMr. O. J. Graham,of Erie, Pa., for therespondent.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Amalgamated Association of Iron, Steeland Tin Workers of North America, Lodge No. 1197, herein calledLodge 1197, the National Labor Relations Board, herein called theBoard, by Charles T. Douds, Acting Regional Director for the SixthRegion (Pittsburgh, Pennsylvania), issued its complaint dated Sep-tember 18, 1937, against The Griswold Manufacturing Company,Erie, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent, Lodge 1197, and upon the Employ-ees'Union of The Griswold Manufacturing Company, herein calledEmployees' Union.On September 24, 1937, the respondent filed itsanswer denying all the material allegations of the complaint andsetting forth certain affirmative defenses hereinafter discussed.29S DECISIONS AND ORDERS299Pursuant to notice, a hearing was held at Erie, Pennsylvania, com-mencing on September 27 and concluding on October 1, 1937, beforeJames C. Batten, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.Counsel for the Employees' Union waspresent but stated at the beginning of the hearing that lie wouldnot participate unless he deemed it necessary.Full opportunity tobe heard, to examine and cross-examine witnesses, and to produceevidence bearing upon the issues was afforded to all parties.At theclose of the hearing, counsel for the Board moved to conform thecomplaint to the proof adduced.The motion was granted by theTrial Examiner.On December 10, 1937, the Trial Examiner duly filed his Inter-mediate Report.He found that the respondent had engaged in theunfair labor practices alleged in the complaint.Exceptions to boththe rulings and the findings of the Trial Examiner were filed by therespondent.The Board has reviewed the rulings of the Trial Examiner onmotions and objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The Board has considered the exceptions to the Inter-mediate Report and finds them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Pennsylvania corporation, has its plant andoffice in Erie, Pennsylvania. It is engaged in the production, sale,and distribution of stoves, stove furniture, hollow ware, castings ofiron aluminum, domestic cooking utensils, kitchen hardware spe-cialties, and other cooking utensils. ,Twenty-five per cent of the rawmaterialsused in the respondent's operations, including pig iron,pig aluminum, sheet and strip steel, oil, and coal, are obtained fromwithout the State of Pennsylvania.Gross annual sales amount toapproximately $1,000,000.Ninety per cent of the finished productsare shipped out of the State of Pennsylvania, total shipments permonth averaging 700,000 pounds of manufactured goods. In itsanswer herein the respondent admits that it is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLodge No. 1197, Amalgamated Association of Iron, Steel and TinWorkers of North America, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to its member- 300NATIONAL LABOR RELATIONS BOARDship all production employees of the respondent,except clerical andoffice employees,foremen and supervisory employees,and watchmen.Employees' Union of The Griswold Manufacturing Company is alabor organization, admitting to its membership employees of therespondent.The record does not disclose which categories of em-ployees are eligible for membership in this organization.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsLodge 1197 began organization of the respondent's employees inthe latter part of January 1937.The evidence discloses that there-after in February time and one-half for overtime work was granted.Prior to that time the employees worked as much as 60 to 72 hoursa week without receiving a higher rate of pay for overtime.By April Lodge 1197 claimed to represent a majority of the re-spondent's employees within an appropriate unit.On April 2, 1937,Paul Nunes, at that time an employee of the respondent,acting asspokesman,and a committee composed of members ofLodge 1197 metwith Ely Griswold, vice president and treasurer of the respondent,and with Earl Snell, its plant manager.Nunes requested that anorganizer of the Amalgamated Association of Iron, Steel and TinWorkers of North America, who was not an employee of respondent,be brought into this meeting, but Griswold refused,stating he didnot want any one who was not an employee to take part in thediscussion.The committee presented a list of the employees whowere members of Lodge 1197, and requested recognition for Lodge1197 as the bargaining representative of all the employees.R.W.Griswold,president of respondent,was-out of town, and it wasagreed that another meeting would be set for April 20 when he couldbe present.At the meeting on April 20 both Griswolds were present, togetherwith Snell,and the same committee from Lodge 1197.Nunes an-nounced his resignation as an employee to accept a position with theAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica.The committee presented a draft of a contract dated April20, 1937, incorporating the demands of Lodge 1197.A general dis-cussion followed as to the terms of this proposed contract andparticularly the provisions relating to recognition of Lodge 1197 asthe exclusive representative,the "check off" arrangement,vacationswith pay, grievance procedure,and a $5 minimum wage for commonlabor.At the conclusion of this meeting,R.W. Griswold stated,"We think we can get together on this." It was agreed by theparties that there would be another meeting on May 5. DECISIONS AND ORDERS301The same parties met on May 5 and the management presented adocument entitled "Declaration of Policy."W. Pitt Gifford, attorneyfor the respondent, was present at this meeting.The committeeof Lodge 1197 objected to the document on the grounds that it didnot recognize the union as the exclusive bargaining representative,contained no grievance procedure, and was not in the nature of acontract, but was a mere unilateral statement by the respondent asto its future policy regarding labor relations with its employees.R.W. Griswold stated that the respondent was willing to abide bythis "Declaration of Policy" but was not willing to recognize or enterinto any agreement with Lodge 1197, because under the law anyemployee or group of employees had a right to present grievances.After this meeting concluded with no agreement having been reached,many of the members of Lodge 1197 wanted to strike. It was finallydecided, however, to await the result of a conference between themanagement and the committee on May 10.At the meeting on May 10 Gifford presented a second "Declarationof Policy" on behalf of the respondent.This was not changed ma-terially from the first, except that it made a concession to the de-mand of Lodge 1197 regarding the hours of work.Gifford an-nounced that the respondent was willing to sign this document.The same objections were raised by Lodge 1197 as had been madeto the previous document.Gifford stated that the respondent "waswilling to do what the law required, but nothing more," and that"Chief Justice Hughes said that the Company did not have to enterinto a contract."The management reiterated that it was not willingto enter into any agreement recognizing Lodge 1197 as the exclusiverepresentative of its employees.This meeting adjourned withoutanything having been agreed to.On May 12 Lodge 1197 held a meeting and the members voted210 to 40 to strike.The principal reasons for the strike were therespondent's refusal to recognize Lodge 1197 as the exclusive repre-sentative of its employees and to enter into a written agreement.The next morning all the employees went out on strike and beganto picket the plant, which immediately closed down.Further con-ferences were held between the management and the committee ofLodge 1197 on May 18 and 25 with representatives present fromthe United States Department of Labor and the Labor Board of theState of Pennsylvania.Concessions were made by the managementto the demands of Lodge 1197 for an increase in wages for commonlabor.The management still refused to recognize Lodge 1197 asthe exclusive representative of its employees and to make a writtenagreement.On May 31, 1937, while the strike was still in progress, certainforemen and assistant foremen of the respondent began to ap- 302NATIONALLABOR RELATIONS BOARDproach the employees individually concerning going back to work.They were told to be at the parking lot across from the plant thenext morning.At that time 15 or 20 employees appeared at theparking lot, but apparently no attempt was made to enter the plant.During the day the foremen and assistant foremen continued to ap-proach the employees individually, advising them to attend the reg-ular meeting of Lodge 1197 to be held that night and to vote toterminate the strike.That night at the meeting of Lodge 1197there was considerable discussion among the members as to whetheror not they would accept the second "Declaration of Policy."Avote was taken and the members voted 194 to 42 not to accept it.Tho, strike continued.After the union meeting two of the employees, Frank McKennaand Leland Trask, went to the home of Fred Eisert, foundry super-intendent of the respondent, and a discussion ensued concerning thestrike and the action of Lodge 1197.The next day these two em-ployees with two more, Lloyd Strucken and George Heiser, re-turned to Eisert's house.Arrangements were made by Eisert forthese employees to meet with Earl Snell at 1:30 that afternoon.At 1:30 they returned to Eisert's home and were joined by two orthree other employees.Snell was there and after some discussionall agreed to meet there again that night.When they met in theevening there was a general discussion concerning reopening theplant and returning to work. Snell sent Eisert to his (Snell's) hometo obtain a list of employees whom he thought would be interestedin returning to work.The matter of the formation of an inde-pendent union was discussed and the union formed at the PerryFurnace Works, a neighboring Erie concern, was mentioned. Some-one at the meeting suggested the need of legal advice and Snellpicked up the telephone book and mentioned the name of AttorneyWilliam Washebaugh. It was suggested that Washebaugh had beenthe attorney who had assisted in the formation of the union at thePerry Furnace Works.The next day, June 2, two of the men at the meeting, GeorgeHeiser and Lloyd Strucken, went to see Washebaugh and discussedthe matter of the formation of an independent union.Washebaughshowed them the constitution and bylaws of the union at the PerryFurnace Works and it was agreed that these should serve as a modelfor the union to be formed among the respondent's employees.Thefee for the legal services was mentioned, and Washebaugh statedthat he was interested in independent unions, having participatedin the formation of the one at Perry Furnace Works which wassuccessful, and that they would owe him no fee unless the employeesreturned to work.Evidently it was agreed to call the proposedunion "Employees' Union of The Griswold Manufacturing Com- DECISIONS AND ORDERS303parry" because Washebaugh ordered application blanks to be usedin obtaining members and told the printer to charge them to him.There is no evidence in the record that any dues were ever paid bythe employees who joined the Employees' Union and it is not dis-closed that there was any other source of revenue.The men who had been present at Eisert's' house on the nightof June 1 began to visit the employees and to urge them to jointhe Employees' Union and return to work. In many instances theywere acompanied by the respondent's foremen and assistant foremen,who threatened the men with loss of their jobs if they did not signthe applications for membership in the Employees' Union.About 2 weeks after the meeting of June 1 the same group metagain at Eisert's house to report the progress they were makingin securing members for the Employees' Union. Snell was againpresent and George Heiser presented for his approval a speechwhich he intended to make to the employees concerning the newunion.Snell approved the speech.On June 18 the following telegram was received by many em-ployees of the respondent:Two hundred of your fellow workers voted to go back to workFriday morning (today).Be at the parking lot at six thirtyA. M. without fail.Leave your car down the street the policewill be there to protect you.Be there if you want to go backto work do not fail your fellow workers.(Signed)EMPLOYEES'UNIONOFTHE GRISwOLD MANUFACTURING COMPANY.Pursuant to the telegram there were from 40 to 50 of the employeesat the parking lot on the morning of June 18, together with Washe-baugh.Washebaugh said : "Let's go back to work, boys," and themen started toward the picket line in front of the plant.When theyreached the line there was some "pushing and shoving," but themen did not enter the plant.After some discussion it was agreedbetween the members of Lodge 1197 and the Employees' Union thatthey would meet at the court house.At this meeting a written agree-ment was entered into between Lodge 1197 and the Employees' Unionthat a negotiating committee composed of members of both unionswould negotiate with the management of the respondent on June 23,1937, concerning the original contract submitted by Lodge 1197 onApril 20.In accordance with the agreement, negotiations between the jointcommittee and the management began on June 23 in the presence ofthe late C. L. Richardson, conciliator from the United States De-partment of Labor.The provisions of the proposed contract sub-mitted by Lodge 1197 on April 20 were discussed one at a time.4 304NATIONAL LABOR RELATIONS BOARDAfter two days of negotiations all of the original demands of Lodge1197 were discussed and'some-of them agreed to.On June 25 theterms agreed on were reduced to writing and signed by R. W. Gris-wold for the respondent, in his capacity as president, and by theoriginal negotiating committee of Lodge 1197, excepting Nunes, des-ignated in the document as the "Plant Negotiation Committee." Thisdocument was styled "Memorandum of Understanding."Requestwas made at the time for the committee to sign as representing,Lodge 1197 but the management refused to agree to this.Conse-quently, no reference is made to Lodge 1197 in the written instru-ment. In accordance with the terms of the understanding, the plantwas reopened and all the employees returned to work.B. Domination of and interference with the Employees' UnionThe Employees' Union of The Griswold Manufacturing Companywas inseparably linked with a "back-to-work" movement which orig-inated and was sponsored by the agents of the respondent a few weeksafter the strike of May 13, 1937.While Griswold and Snell both denied that they had been partiesto or had anything to do with the back-to-work movement, Fred Eisert,foundry superintendent, admitted that certain supervisory employeesof the respondent had told Gordon, attorney for the Board, in hispresence, that they had seen a number of employees on May 31 andrequested that they be present at the parking lot on the next day toreturn to work.He also admitted that he had seen 40 or more em-ployees on June 1 and urged them to attend the meeting of Lodge1197 to be held that night and to vote to end the strike. On this occa-sion Eisert took with him an employee who spoke Polish to act asinterpreter in approaching the Polish employees.Coppersmith andAnderson, both supervisory employees of the respondent, were identi-fied by several witnesses as having approached, in the same manner,a number of the employees on May 31 and afterwards to solicit mem-bership in the Employees' Union. It was admitted that these twomen were still in the employ of the respondent in supervisory capaci-ties, but neither took the stand to deny that they had participated inthe matter. It is clear from the record that a number of supervisoryemployees of the respondent, including Eisert, began to approach theemployees individually on May 31, 1937, in an effort to get them toreturn to work and thus break the strike, and that they continued theirefforts after the first unsuccessful "back-to-work" movement on themorning of June 1.This activity on the part of the respondent's agents was a prelim-inary to the formation of the Employees' Union.While the June1back-to-work movement initiated by the respondent failed, ther DECISIONS AND ORDERS305Employees' Union was launched to accompany the second back-to-work movement. It is true that Fred Eisert testified that McKennaand Trask, two of the respondent's employees, came to him unso-licited after the union meeting of June 1 to discuss their dissatisfac-tion with Lodge 1197. Since neither of these employees testified atthe hearing, other than Eisert's testimony the record does not dis-close the reason why they sought Eisert's advice. It is reasonableto suppose, however, that Eisert's active participation in the originalback-to-work movement at least influenced their decision to seekadvice from him.George Koehler, Lloyd Strucken and George Heiser, all employeeswho joined the Employees' Union, testified at length regarding thesubsequent meetings of the employees on June 2 and thereafter atEisert's home.They are in accord that at all of the meetings whileSnell and Eisert were present the matter of the formation of anindependent union was fully discussed.While Snell denied that hehad participated in the meetings, other than being present, both heand Eisert admitted that he had sent Eisert to his home to obtain alist of employees who would be "interested" in joining the proposedunion.Some of the witnesses testified that Snell had suggested theemployment of William Washebaugh as the attorney to assist inthe formation of the union. Snell denied that he suggested Washe-baugh, but admitted that he picked up the telephone book and namedseveral attorneys, among them Washebaugh, and that the men haddecided uponWashebaugh.While there is some conflict in thetestimony as to whether or not Snell directly suggested Washebaugh,his admitted actions, under the circumstances, were tantamount tothe actual selection ofWashebaugh.The evidence further discloses that the fostering of the Employees'Union by the respondent's agents did not terminate with participa-tion in its formation.A number of the employees testified withoutcontradiction that between the period from June 1 to June 18 theywere approached by the respondent's foremen, usually accompaniedby a member of the Employees' Union, and were requested to jointhe new union. In nearly all these cases the request was accom-panied by a threat from the respondent's official that the employeewould lose his,job if he did not sign an application.While Eisertdenied his own participation in this activity, none of the othersupervisory employees of the respondent denied theirs.This activ-ity on the part of the respondent's agents continued apparentlythrough the general back-to-work movement of June 18.We find that by the above-described acts the respondent dominatedand interfered with the formation of the Employees' Union in June1937, and at all times thereafter dominated and interfered with itsadministration and contributed support to it; and by such acts has 306NATIONAL LABOR RELATIONS BOARDinterfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.C..The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all the production employees of therespondent, except clerical and office employees, foremen and super-visory employees, and watchmen, constitute a unit appropriate forthe purposes of collective bargaining. In its answer the respondentalleges that clerical and office help, and all other employees, exceptforemen and those acting in a supervisory capacity, should beincluded in the unit.At the hearing no evidence was introduced by the respondentin support of its contention as to the appropriate unit.The "Memo-randum of Understanding" dated July 25, 1937, which the respondentagreed to, discloses that : "The term employee as used in this planshall not include foremen, assistant foremen, or supervisors in chargeof any class of labor or any salaried employees (clerical and officeemployees on salary basis)." It further provides, "The employmentof watchmen, power house employees, maintenance men, and theirhours of work shall be regulated by the management as occasion fortheir services may require directly with the employee involved." Itis evident from this statement and from the entire record that duringthe course of discussion between the parties no controversy existedas to the appropriate unit, both parties agreeing that the unit allegedin the complaint is appropriate.We find that the production employees of the respondent, exceptingclerical and office employees, foremen and supervisory employees,and watchmen, constitute a unit appropriate for the' purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and that such aunit insures to the employees the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuatesthe policies of the Act.2. Representation by Lodge 1197 of a majority in the appropriate unitAt the - hearing, by agreement, representatives of the respondentand Lodge 1197 checked membership cards in Lodge 1197 with thepay roll of the - respondent.This check disclosed that on April2, 1937, of approximately 370 employees in the appropriate unit,330 were members of Lodge 1197. No evidence was introduced bythe respondent to dispute this evidence of membership, and ElyGriswold testified that the respondent at no time during its course DECISIONS AND ORDERS307of dealing with Lodge 1197 had questioned the fact that it representeda majority of the employees within the appropriate unit.We find that on April 2, 1937, and at all times thereafter, Lodge1197 was the duly designated representative of a majority of theemployees in an appropriate unit and, pursuant to Section 9 (a)of the Act, was the exclusive representative of all the employees insuch unit for purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.3.Refusal to bargainAs a defense to the charge of refusal to bargain, the respondentcontended that it had at all times met with representatives ofLodge 1197 and had bargained with them; and that on June 25, 1937,as a result of collective bargaining between it and Lodge 1197, an"accord and understanding" was reached.While it is true that respondent was at all times willing to meetwith representatives of Lodge 1197, and did do so on a number ofoccasions, we do not think by these meetings it fulfilled its obliga-tion under the law. Since it is undisputed that Lodge 1197 was theduly designated bargaining agency of the respondent's employees,itwas incumbent upon the respondent's officials to recognize thisfact and to negotiate exclusively with this agency.The evidenceestablishes that the respondent's officials at all times refused to nego-tiate with the committee of Lodge 1197 as a representative of theUnion, but chose instead to treat the committee as a committee ofits employees. It is clear that it was the intention of the respondentfrom the beginning not to recognize Lodge 1197, and thus discourageand prevent any successful unionization of its employees.By treat-ing the committee of Lodge 1197, not as a representative of the Union,but as a committee of its employees, the respondent denied itsemployees the right to select the agency to negotiate for them asguaranteed by the Act.To meet and negotiate with a committee of employees while delib-erately withholding union recognition does not satisfy the require-ments of the Act. The paramount importance of the fact of unionrecognition alone in securing collective bargaining has been assertedrepeatedly in our decisions.'The strike called on May 14 was primarily based on the respond-ent's refusal to recognize Lodge 1197 as the exclusive representativeof its employees.By virtue of the formation of the Employees' Union,the "back-to-work" movement, and the subsequent execution of the"Memorandum of Understanding" of June 25, 1937, coupled with itsI SeeIn the Matter of United States Stamping CompanyandEnamel tiPorketa Union,No. 18630, 5 N. L. R. B. 172. 308 . ,NATIONAL LABOR RELATIONS BOARDcontinued refusal to recognize Lodge 1197 as the exclusive represen=tative of its .employees, the respondent succeeded in breaking thestrikewithout once receding from the position taken at the firstmeeting between the parties.An examination of the facts surrounding the execution of the"Memorandum of Understanding" of June 25, 1937, establishes thatit does not represent the result of collective bargaining between therespondent and Lodge 1197, as contended by the respondent.On thecontrary, the record conclusively shows this instrument to be the di-rect result of the respondent's interference with its employees' rightto bargain collectively through representatives of their own choosing.During the attempt to break the strike, a written agreement wasentered into on June 18, between the two unions whereby it was agreedthat a committee composed of members of both unions should attemptfurther negotiations' with the respondent on June 23. It is obviousthat this was not a voluntary act on the part of Lodge 1197 but wascompelled by reason of the sentiment that had been engenderedagainst a continuation of the strike through the efforts of the re-spondent's agents.This is especially true because of the additionalfact that the Employees' Union not only represented a minority of theemployees, but also because it was a company-dominated organization.Hence, the "Memorandum of Understanding" of June 25, in whichLodge 1197 was still denied recognition, in no sense represented theresult of genuine collective bargaining with Lodge 1197.To summarize, the record establishes that the respondent at alltimes denied Lodge 1197 formal recognition as the exclusive bargain-ing representative of its employees; and after June 1 sought to under-mine Lodge 1197 as the employees' bargaining agency by sponsoringthe Employees' Union and by compelling negotiations participated inby the, company-dominated Employees' Union which was not therepresentative of a majority of the respondent's employees.Accordingly, we find that the respondent on April 2, 1937, and atall times thereafter, refused to bargain collectively with Lodge 1197as the exclusive representative of its employees in respect to rates ofpay, wages, hours of employment, and other conditions of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. DECISIONS AND ORDERS309Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1197, and Employees' Union of The Gris-wold Manufacturing Company are labor organizations, within themeaning of Section 2 (5) of the Act.2.The production employees of the respondent, excepting clericaland office employees, foremen and supervisory eiirployees, and watch-men, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.3.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1197, was on April 1, 1937, and at all timesthereafter has been, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within' themeaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 1197 as the exclusive representative of itsemployees in the above-stated unit, the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.5.By dominating and interfering with the formation and admin-istration of the Employees' Union of The Griswold ManufacturingCompany and by contributing support to said organization, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that TheGriswold Manufacturing Company, its officers, agents, successors, andassigns, shall:1.Cease and desist :(a)From refusing to bargain collectively with Amalgamated As-sociation of Iron, Steel and Tin Workers of North America, Lodge 310NATIONAL LABOR RELATIONS BOARDNo. 1197, as the exclusive representative of all its production em-ployees, except clerical and office employees, foremen and supervisoryemployees, and watchmen;(b)From dominating or interfering with the administration ofthe Employees' Union of The Griswold Manufacturing Company,or with the formation and administration of any other labor organ-ization of its employees, and from contributing support to the Em-ployees'Union of The Griswold Manufacturing Company, or toany other labor organization of its employees;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining, orother mutual aid and protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, LodgeNo. 1197, as the exclusive representative of all its production em-ployees, except clerical and office employees, foremen and super-visory employees, and watchmen, in respect to rates of pay, wages,hours of employment, and other conditions of employment;(b)Withdraw all recognition from the Employees' Union ofThe Griswold Manufacturing Company as representative of its em-ployees for the purposes of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish theEmployees' Union of The Griswold Manufacturing Company assuch representative;(c)Post immediately notices to its employeesL in conspicuousplaces throughout its plant, and maintain said notices for a periodof thirty (30) consecutive days, stating (1) that the respondent willcease and desist as aforesaid, and (2) that the respondent with-draws and will refrain from recognition of the Employees' Unionof The Griswold Manufacturing Company as a representative ofits -employees for the purpose of dealing with respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,br other conditions of employment, and completely disestablishes itas such representative;(d)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.